THE JENSEN PORTFOLIO, INC. THIRD AMENDMENT TO THE AMENDED AND RESTATED FUND ACCOUNTING SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of this 27th day of April, 2010, to the Amended and Restated Fund Accounting Servicing Agreement dated as of July 1, 2005, as amended July 27, 2006 and July 16, 2008 (the "Agreement"), is entered into by and between The Jensen Portfolio, Inc., an Oregon corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Company and USBFS desire to amend the fees of the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A, the fee schedule of the Agreement, is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. THE JENSEN PORTFOLIO, INC.
